                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:17-cv-50-FDW

CHRISTOPHER LEE MICHELSON,          )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )                                    ORDER
                                    )
VAN DUNCAN, et al.,                 )
                                    )
            Defendants.             )
____________________________________)

       THIS MATTER is before the Court on pro se Plaintiff’s Letter that was docketed as a

Motion for Discovery, (Doc. No. 116).

       Plaintiff’s request for discovery has been misdirected to the Court. See LCvR 26.2 (“The

parties shall not file any initial disclosures, designations of expert witnesses and their reports,

discovery requests or responses thereto, deposition transcripts, or other discovery material unless:

(1) directed to do so by the Court; (2) such materials are necessary for use in an in-court

proceeding; or (3) such materials are filed in support of, or in opposition to, a motion or petition.”);

see also (Doc. No. 46) (Pretrial Order and Case Management Plan).

       IT IS THEREFORE ORDERED that Plaintiff is instructed to direct his discovery

requests to the appropriate party or parties in accordance with the applicable procedural rules and

Pretrial Order and Case Management Plan.

                                              Signed: October 17, 2018




                                                   1
